DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 11/03/2021.

Claims 1-20 are presented for examination. Claims 1, 14, and 20 are independent Claims. 

Information Disclosure Statement


2. 	The Applicant’s Information Disclosure Statement filed 03/31/2022 has been received, entered into the record, and considered.

Drawings



3.	The drawings filed 11/03/2021 are accepted by the examiner.




Claim Rejections - 35 USC § 101


4.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Claims 1, 14, and 20 recite “receiving a request to access first content, wherein: the request is received via a first browser; and the request comprises a first uniform resource identifier; obtaining a set of rules, wherein the set of rules indicate how the first content is presented; determining whether the request to access the first content satisfies one or more rules of the set of rules based on the first uniform resource identifier; and in response to determining that the request to access the first content satisfies the one or more rules, presenting the first content based on the one or more rules”.

The combination of limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers manually performance of the limitations or performance of the limitations in the mind.  If a claim limitations, under its broadest reasonable interpretation, covers manually performance of the limitations but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. Accordingly, this combination of limitations does not integrate the abstract idea into a practical application because it  does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

The combination of limitations in claims 1, 14, and 20  does not necessarily preclude the claim from reciting an abstract idea.

For the same reasons discussed supra with respect to claims 1, 14, and 20, claims 2-13, and 15-19 do not add significantly more (i.e., an inventive concept) to the abstract idea.  Therefore, claims 2-13, and 15-19 are ineligible. 

It is noted that the recitation of generic computer components in claims 1-20 (i.e., browsers, memory, processing device, a non-transitory computer-readable storage medium having instructions) do not necessarily preclude that claim from reciting an abstract idea.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claims to place them within the four statutory categories of invention.



Claim Rejections - 35 USC § 102

5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 2, 4, 5, 9-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US 20110202828 A1).

As to Claim 1:
Wan teaches a method (the Abstract: A method is disclosed for presenting specific resources on a computer having a web browser), comprising: 
	
receiving a request to access first content (user computer 104 may access various web pages from server 110 through Internet 102 or from local storages. The various web pages may contain one or more specific resources (or web page resources) so that the user computer 104 may access the specific resources from server 110 by the browser; [0029] and  [0030]) wherein: the request is received via a first browser; and the request comprises a first uniform resource identifier (when a browser loads a web page, the browser may send a request to server 110 for loading a specific resource … The uniform resource location information may be used by server 110 to find the corresponding specific resource. In practice, the uniform resource location information may include a uniform resource identifier (URI), which may be a uniform resource locator (URL) or a uniform resource name (URN); [0033]);

obtaining a set of rules, wherein the set of rules indicate how the first content is presented (Independent presenting unit U202 may be coupled with an independent presenting entry unit U505 and a display rule decision unit U506. Further, independent presenting unit U202 may present the identified resource in one of an active mode and a passive mode; [0095]);

determining whether the request to access the first content satisfies one or more rules of the set of rules based on the first uniform resource identifier; and in response to determining that the request to access the first content satisfies the one or more rules, presenting the first content based on the one or more rules (In the active mode, display rule decision unit U506 may first determine whether one or more preset active display rules are satisfied based on certain criteria. When one or more preset rules are satisfied, independent presenting unit U202 automatically presents the identified resource in the independent window for the user … Any appropriate rules may be used. The active display may be desired for playing advertising pages; [0095]  and [0096]).

As to Claim 2:
Wan teaches determining whether the uniform resource identifier matches one or more resource identifiers of the set of rules (In the active mode, display rule decision unit U506 may first determine whether one or more preset active display rules are satisfied based on certain criteria. When one or more preset rules are satisfied, independent presenting unit U202 automatically presents the identified resource in the independent window for the user … Any appropriate rules may be used. The active display may be desired for playing advertising pages; [0095-0096]).

As to Claim 4:
Wan teaches a first portion for matching one or more resource identifiers (The resource package may contain one or more URLs of resources to be downloaded. With respect to certain resources, such as image, text, background music and other resources, the browser may directly send server 110 the request for downloading these resources using the corresponding URLs in the resource package; [0034]); a second portion indicating a set of behaviors for presenting the first content; and  a third portion for a set of options for the set of behaviors ([0035-0036]).  

As to Claim 5:
Wan teaches presenting the first content based on the one or more rules comprises one or more of: generating an event indicating that the request to access the first content satisfies one or more rules or that the request to access the first content was received; presenting the first content in a second browser; presenting the first content in a new browser window of the first browser; presenting the first content in a new browser tab of the first browser; and preventing the first content from being presented ([0030-0031]).  

As to Claim 9:
Wan teaches initiating execution of a new process, wherein the first content is presented using the new process ([0049]- [0050]).  

As to Claim 10:
Wan teaches the first content is presented using an existing process (obtaining an independent window being independent from at least a web page window displaying the original web page, and presenting the identified specific resource in the independent window; [0007]).

As to Claim 11:
Wan teaches in response to determining that the request to access the first content satisfies the one or more rules, initiating execution of an application (When one or more preset rules are satisfied, independent presenting unit U202 automatically presents the identified resource in the independent window for the user … the prompt icons may be used as the entry interface. The user can click on a particular prompt icon to select the corresponding identified resource, and to cause the corresponding resource presented in an independent window; [0095]- [0098]).  


As to Claim 12:
Wan teaches requesting the set of rules in response to receiving the request to access the first content (active display rules may be set by the user or user computer 104 based on specific requirements. For example, an active display rule may be set to "active presenting any resources identified," "active presenting if only one window is currently opened," or "active presenting if the identified resource meets a preconfigured condition," etc. Any appropriate rules may be used. The active display may be desired for playing advertising pages; [0096]).

As to Claim 13:
Wan teaches accessing the set of rules from a storage device, wherein the set of rules is received prior to the request to access the first content (active display rules may be set by the user or user computer 104 based on specific requirements. For example, an active display rule may be set to "active presenting any resources identified," "active presenting if only one window is currently opened," or "active presenting if the identified resource meets a preconfigured condition," etc. Any appropriate rules may be used. The active display may be desired for playing advertising pages; [0096]).

As to Claims 14, 15, 17, and 18:
Refer to Claims 1, 2, 4, and 5 above, respectively, for rejections. Claims 14, 15, 17, and 18 are the same as Claims 1, 2, 4, and 5, except Claims 14, 15, 17, and 18 are apparatus Claims and Claims 1, 2, 4, and 5 are method Claims. 

As to Claim 20:
Refer to Claim 1 above for rejection. Claim 20 is same as Claim 1, except Claim 20 is a system Claim and Claim 1 is a method Claim. 

Claim Rejections - 35 USC § 103

6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Hellerman et al. (US 20110196821).

As to Claims 3 and 16:
Wan does not specifically teach, Hellerman teaches the request is further received via a first webpage presented by the first browser; and the first content is from a second location different from the first webpage (the web pages selection system comprises a rule generator as described hereinabove and hereinbelow, and a redirection unit which receives the at least one additional network request, identifies a plurality of characterizing features associated with it, matches the identified plurality of characterizing features with at least one of the plurality of web pages selection rules, selects a web page from a plurality of web pages based on target web pages selection distributions of the matched at least one of the plurality of web pages selection rules, and redirects a user terminal from which the at least one additional network request been received to the selected web page; [0013]).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify with Wan with Hellerman because it would have provided the enhanced capability for generating and adjusting rules used in the selection of web pages.

As to Claims 6 and 19:
Wan does not specifically teach, Hellerman teaches one or more of the second browser, the new browser window, and the new browser tab are associated with the set of rules (a dynamic rule generation system is thus provided which continuously analyzes data accumulated during the campaign and updates the landing pages selection rules, and generates new rules, according to identified users' preferences, thereby increasing the chances for desired user actions to occur responsive to the landing pages selection process. As the campaign progresses and matures, the system continues to learn users' behavior, and adapts the landing pages selection rules to the variable combinations of characterizing features and browsing data obtained from the network requests; [0139]).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify with Wan with Hellerman because it would have provided the enhanced capability for generating and adjusting rules used in the selection of web pages.
As to Claim 7:
Wan does not specifically teach, Hellerman teaches Wan teaches one or more of the second browser, the new browser window, and the new browser tab are further associated with a second set of rules (there is provided a rule generator which generates web pages selection rules for a web pages selection mechanism, wherein each web pages selection rule comprises a rule condition and a target web pages selection distribution. The rule generator comprises a pattern recognition unit which analyzes a plurality of network requests and identifies a plurality of repeated patterns of characterizing features in them, a calculation unit which computes for each repeated pattern a plurality of statistic features, and a rule constructing unit which defines a plurality of web pages selection rules for at least some of the plurality of repeated patterns; [0007]).

 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify with Wan with Hellerman because it would have provided the enhanced capability for generating and adjusting rules used in the selection of web pages.

As to Claim 8:
Wan teaches the second set of rules has higher precedence than the set of rules ([0095-0096]).

Conclusion


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176